CLARK, Circuit Judge
(dissenting).
In the decision in the companion appeal, 2 Cir., 170 F.2d 695, I have expressed my concern at the unusual scope of the injunction. The problems thus envisaged, even without reference to other novel features of the new legislation, would seem to call for judicial review without such drastic in terrorem penalties as that of a thousand' dollars a day, with body attachment for the individuals. The threat of such penalties impairs, if it does not render nugatory, the right of review. Whatever may be the eventual final judgment, I think our stay should relieve against the cumulation of' heavy penalties during such period (which may well be limited precisely) as the respondent is promptly and diligently pursuing its rights to review.